I do not concur in the majority opinion in this case and I expressly dissent from it.
The chancellor found as a fact (5) that on December 27, 1924, Jane C. Harrison made, executed and delivered *Page 545 
a deed to Oscar R. Hartel, his heirs and assigns, to three described tracts of real estate (being one of the properties in controversy), and (6) Hartel accepted this deed and on November 19, 1932, he caused it to be duly recorded, and (7) Jane C. Harrison on February 6, 1909, conveyed to Hartel, his heirs and assigns, certain described real estate (being the other property in controversy), and (9) this deed was accepted by Hartel, September 7, 1924. These findings of fact are unchallenged. This court said in Allen v. Pennypacker, 302 Pa. 495,153 A. 734: "Where the only assignment of error is to the final decree, the findings of fact supporting the decree are not challenged: Atlas Portland Cement Co. v. American Brick 
Clay Co., 280 Pa. 449, 452 [124 A. 650]. The decree followed the findings and, as the legal position of the parties was determined in the first appeal, the decree as a matter of law was correct." This court also held in First Church of Christ, Scientist, v. Meredith, 266 Pa. 263, 110 A. 72, that an appeal based upon a single assignment of error to the decree of the court, will be dismissed where none of the facts found by the court below, fully justifying the decree, have been assigned as error.
The findings of the chancellor were affirmed by the court in banc. This court held in Foley Co. v. Barnett et al., 303 Pa. 218,154 A. 391, in an opinion by the present Chief Justice, that where a chancellor's findings of fact are affirmed by the court in banc, and on appeal such findings appear to be supported by proof sufficient to require their submission to a jury, the appellate court will not disturb the findings. This court held in Garland v. Trout, 303 Pa. 545, 154 A. 926, that the appellate court will not reverse upon a question of fact if there is sufficient evidence to support the court's finding, especially if the decision is against the party having the burden of proof, and such proof depends upon the testimony of witnesses whom the trial judge saw and heard. This court said in Kratz v. Allentown, 304 Pa. 51, 155 A. 116, *Page 546 
in an opinion by Mr. Justice WALLING: "The chancellor found the controlling facts favorable to plaintiffs and, being supported by sufficient evidence, we are concluded thereby, as in other cases in equity." This court said in Brinton et al. v. Davidson, 308 Pa. 371, 162 A. 905, in an opinion by Mr. Justice LINN, as follows: "The facts found by the learned chancellor, and approved by the court in banc, are supported by evidence and must be accepted."
The findings of fact in this case are not only supported by the evidence but I can find in the record no evidence to support a contrary finding. The due execution of the two deeds in controversy is not questioned. No allegation of fraud or undue influence is made. J. Fred Schaffer, a reputable member of the bar, who was Mrs. Harrison's attorney, testified that the deed of December 27, 1924, was executed by his then client, Jane C. Harrison, and delivered by her to Hartel on the same date, and was accepted by him (the grantee). Schaffer and Katherine Crowl signed this deed as subscribing witnesses. The deed was, so Schaffer testified, then "handed to Mr. Hartel in the presence of Mrs. Harrison." He testified further as follows: "Mr. Hartel accepted it, and took it away that day because we left together and he had that deed. Q. Mr. Hartel had that deed when you left the house of Mrs. Harrison? A. Yes, sir. Absolutely so. Q. Did you see Kathryn M. Crowl sign that? A. I did. She signed in my presence, and I signed in her presence, as witnesses, and we both there certify that the deed was signed, sealed and delivered in our presence, as it was." That testimony stands uncontradicted. No attempt was made to contradict it. Miss Crowl was available as a witness if plaintiffs wished to attempt to contradict Mr. Schaffer, as she was then in the employ of plaintiffs counsel. Defendant was under no obligation to call her, as her signature on the deed as a witness and her signature and official notarial seal on the acknowledgment imported verity. *Page 547 
The only attack on Mr. Schaffer's credibility is on a minor matter, not on the delivery of the deed. It was charged by plaintiffs and the majority opinion supports the charge that Schaffer testified that he obtained the description of the properties "from the record" and that there was no record that showed any such description as that contained in the deeds from Mrs. Harrison to Hartel. Schaffer's testimony on this point was as follows: In re Tract No. 1. That he went to the records and "modified the description. . . . . . . I wouldn't make a deed for more than she owned. . . . . . . I certainly would exclude anything she had conveyed away. I made the description to agree with the description on the ground, in conjunction with what I found on the record." In re Tract No. 2, this witness was asked these questions and made these answers: "Q. Did you find any such description in any deed to William Cameron as you recited in Tract No. 2, in this deed of December 27, 1924? A. Yes, sir. Q. As you recited it in there? A. Not as it is in there precisely. . . . . . . Q. You testified you got the description you put in this deed from the record? A. The record, plus the facts on the ground, and the fact that there was a deed out, I think, a deed out of William Cameron for part of that property sold to Reber. I think so." In reading this witness's testimony it is obvious that he is giving in 1933 his best recollection of something that took place in 1924 and that his recollection is that he took the old record descriptions of the properties as a basis of his description used in the 1924 deed and modernized the description. This is not an unusual practice and I fail to see how this collateral matter affects in the slightest degree the witness's uncontradicted testimony as to the delivery of the deed.
There was no impropriety in Mr. Schaffer's testifying in this case. Mrs. Harrison being dead, the defendant, Hartel, became incompetent to testify, under section 5 of the Act of May 23, 1887, P. L. 158. It was Mr. Schaffer's duty to testify if called upon to do so. This court *Page 548 
said in Perry v. Dicken, 105 Pa. 83, 90: "If no interest or policy of law will exclude even the parties from testifying, upon what principle can we hold that it is immoral and tends to perjury to admit the attorney to testify? We are ignorant of the fact that there is anything in the nature of the profession, or in its tendencies, which will justify any such imputation. . . . . . . We do not hesitate to say that an attorney who has a just sense of propriety, will, so far as is consistent with his duty, decline to testify in behalf of his client, as the question of his own credibility and of the accuracy of his statements afford for him most indelicate questions for discussion. Absolute necessity may however in some cases disclose a duty which an attorney cannot disregard. Aside from this, if called as a witness, he is bound to testify, and certainly it cannot be against public policy for a member of the bar to do voluntarily that which by the law he is obliged to do."
As to the deed of February 6, 1909, Mary Bennett, a witness for the defendant, testified that she as stenographer in the law office of W. R. Follmer, Esq., drew it. She also testified that Mrs. Harrison said, "if Hartel came back and treated her nice, she would give the deed to him." This deed remained in the office of Attorney Follmer until April 3d or 4th, 1921, when it was turned over to Mrs. Harrison. This witness further testified that in 1923 she at Mrs. Harrison's request wrote to Hartel, asking him to come back from Boston to see Mrs. Harrison. In his reply, Hartel addressed Mrs. Harrison as "Dear mother." "That pleased her," said the witness. Thereafter Hartel made a number of visits to Mrs. Harrison's home.
As to the delivery of the 1909 deed, Mr. Schaffer testified as follows: "The first I saw this deed was on the afternoon of the seventh day of September, 1924, which was a Sunday. That afternoon I drove to Lewisburg, myself, my wife, and my daughter, the oldest one, and we drove up in front of the Harrison home. Our going *Page 549 
there was for the purpose of getting Mr. Hartel and asking him to Sunbury, where he expected to catch the Buffalo train to Boston. We came up there. I rang the bell, and Mr. Hartel came out. I did not enter the house, nor did my wife or daughter. Mr. Hartel came out and entered the car and we drove to Sunbury together, and he left that afternoon for Boston, and he had this identical deed for the brickyard in his possession. Q. Did you see that deed? A. I did." Here there is uncontradicted testimony that Hartel had in his possession in September, 1924, this 1909 deed to the so-called brickyard property. His possession of it was presumably lawful. There is no charge or intimation that he stole it. There is nothing anywhere in the record indicating that Hartel was a dishonorable man. He had married Mrs. Harrison's daughter, who subsequently died, and, long after her daughter's death, Mrs. Harrison received Hartel in her home and seemed pleased to be addressed by him as "dear mother." The chancellor who heard the witnesses and who presumably is in a position to know their character and standing in the community found from the evidence as facts (7) that Mrs. Harrison executed the 1909 deed in question, and (8) that it was delivered to Hartel, the defendant on September 7, 1924, and (9) that he accepted it, and (10) that it was recorded February 6, 1909.
In the face of these unchallenged findings of fact, the majority of this court infers from the facts that the deeds remained so long unrecorded and that Mrs. Harrison exercised complete dominion over the properties described in the deeds and in her will treated the properties as her own, that she never delivered these two deeds to Hartel. There is nothing so unusual about leaving a deed unrecorded or in a grantor continuing to exercise dominion over the property she or he has conveyed in a delivered but unrecorded deed to a near relative, as to give to such circumstances much probative value on the question of the deed's delivery, certainly not enough *Page 550 
probative value to overcome the uncontradicted testimony in this case of a reputable witness that the deed of 1924 was in fact delivered to the grantee and the 1909 deed was in the grantee's possession during the grantor's lifetime. As to the fact that Mrs. Harrison in her will treated the properties so deeded to Hartel as though they were still hers, this is to be said: Defendant's title to these properties cannot be legally affected by anything Mrs. Harrison said in her will. This court held in Baldwin v. Stier, 191 Pa. 432, 43 A. 326, that a grantor's declarations made after he had parted with his title cannot defeat the title of the grantee. In Kern v. Howell,180 Pa. 315, 36 A. 872, this court held (quoting syllibi 1 and 2): "The signing, attestation and acknowledgment of a deed by the grantor and the recording of it raise a presumption of delivery which even declarations of the grantor that the deed was not delivered will not overcome. The possession of real estate by a vendor after the execution and delivery of a deed therefore is in trust for the vendee, and the statute of limitations will not begin to run until the vendor asserts an adverse holding by some unequivocal act brought to the knowledge of the vendee. This well established rule applies with special force to transactions between father and son." The fact that Mrs. Harrison paid the taxes on the properties is evidence only to prove possession and is not evidence to prove title. See Green v. Schrack, 16 Pa. Super. 26, and Irwin v. Patchen,164 Pa. 51, 30 A. 436.
In Cable v. Cable, 146 Pa. 451, 23 A. 223, cited in the majority opinion, this court said, in an opinion by Mr. Justice MITCHELL: "The deed takes effect from delivery, and possession by the grantee is, in the absence of suspicious circumstances, prima facie evidence of delivery: 2 Greenleaf, Evidence, section 297. The plaintiff, therefore, had made out a prima facie title sufficient to go to the jury." The case now before us went to the chancellor, in lieu of a jury, and he found on uncontradicted testimony, that the deeds should stand as having been *Page 551 
duly delivered, for plaintiff failed to produce the proofs required for a decree of cancellation of them. In so deciding, the learned chancellor followed the decision and opinion of this court in Cragin's Est., 274 Pa. 1, 117 A. 445, where Mr. Justice KEPHART speaking for the court said: "The general principle of law is that the formal act of signing, sealing and delivering is the consummation of the deed, and it lies with the grantor to prove clearly that appearances are not consistent with truth. The presumption stands against him, and the burden is on him to destroy it by clear and positive proof that there was no delivery and that it was so understood at the time: Earnest's App., 106 Pa. 310, 318. Where we have, as here, a deed, absolute and complete in itself, attacked as being in fact otherwise intended (to take effect after death), there is a further presumption that the title is in conformity with the deed, and it should not be dislodged except by clear, precise, convincing and satisfactory evidence to the contrary. It is not enough that it may satisfy a jury, if the question were to be submitted to it, but it must also satisfy the mind and conscience of the court as a chancellor, sitting and reviewing the testimony. If the evidence fails to satisfy in this respect, the instrument should be unhesitatingly upheld. Title to land ought not to be exposed to the peril of successful attack except where the right is clear and undoubted."
Certainly the right of these plaintiffs to have the deeds in question surrendered and cancelled is not "clear and undoubted." On the contrary, as the chancellor said in his 15th conclusion of law: "The plaintiffs offered no competent evidence contradicting or tending to contradict the defendant's evidence of delivery and acceptance of the deeds."
I would affirm the decree of the court below. *Page 552